Citation Nr: 1222628	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill Selected Reserves (MGIB-SR) (Chapter 1606) for reimbursement for licensing and certification tests, to include reimbursement for a Dale Carnegie course in the amount of $1295.00, Investment Company Products/Variable Contracts Representative (Investment Company) course in the amount of $3931.00, NASD-North Carolina licensing renewal fee in the amount of $105.00, and a Society for Certified Senior Advisors (SCSA) course in the amount of $1126.00, for a total amount of $6457.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran educational benefits in the form of reimbursement for licensing and certification courses under Chapter 1606.  The Veteran timely appealed that issue.

This case was initially before the Board in January 2009, when it was remanded 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been found eligible for Chapter 1606 benefits.  The Veteran asserts that he is entitled to reimbursement under that chapter for:

(a) Dale Carnegie course, in the amount of $1295.00, for course from August 2004 to November 2004; invoice dated, September 10, 2004;
(b) Investment Company course, in the amount of $3931.00, for course on February 14, 2004 and March 31, 2004; invoice dated, February 11, 2004;
(c) NASD-North Carolina license renewal fee (which appears to the Board to be a Continuing Education conference call), in the amount of $105.00, for test taken November 3, 2004; invoice and check dated, November 8, 2004; and,
(d) SCSA course, in the amount of $1126.00, for a course from January 12 to January 15, 2005; invoice dated, December 28, 2004.

The Veteran asserts that these were licensing and certification courses that qualify for reimbursement as a "course of education" under Chapter 1606.

In the September 2011 supplemental statement of the case, the RO noted a Policy Advisory, dated December 15, 2006, which in pertinent part, stated that "RPOs should continue to deny any claims under these chapters for tests taken before January 6, 2006."  It cited Public Law 109-163, Section 539 (January 6, 2006) as the source of authority for such Policy Advisory.

Under Public Law 106-419, Veterans Benefits and Health Care Improvement Act of 2000, a "program of education" as defined in 38 U.S.C.A. §§ 3452(b) and 3501(a)(5) includes:

licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title.  
Public Law 106-419, Section 122 (November 1, 2000).  

The provisions of 38 U.S.C.A. §§ 3452(b) and 3501(a)(5) define educational benefits that are payable under Chapters 30, 32, and 35.

Conversely, Public Law 109-163, National Defense Authorization Act for Fiscal Year 2005, notes in pertinent part, that Chapter 1606 (10 U.S.C.A. § 16131) was amended in January 6, 2006, in order to clarify the amount payable for reimbursement.

The provisions of 10 U.S.C.A. § 16131(c)(1) state that, "Educational assistance may be provided under this chapter for pursuit of any program of education that is an approved program of education for purposes of chapter 30 of title 38."  The statute section has been in effect and un-amended since October 1999.

Since that date, 10 U.S.C.A. § 16131, essentially incorporates the definition of a "program of education" from Title 38.  Since November 1, 2000, Title 38's definition of a "program of education" has included reimbursement for licensing and certification tests as long as such certification tests meet certain qualifications, including certification by the Secretary of the Department of Veterans Affairs under section 3689.

The Policy Advisory dated December 15, 2006 is not part of the claims file, nor is the source for a citation in the September 2011 SSOC.

The SSOC contains the following: "(4) Benefits under 38 U.S.C. chapters 30, 32 and 35 are payable for licensing or certification tests.  Benefits are not payable under 10 U.S.C. chapter 1606," but does not include a citation and it the source of this information is not clear.

It appears on the basis of the current record that qualifying licensing and certification tests were reimbursable prior to December 15, 2006; however, an initial determination is needed as to whether each claimed course meets the noted definition of a qualified reimbursable licensing and certification test under 38 U.S.C.A. § 3452(b).  See Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that Board should generally not decide questions in an appeal in the first instance).

Accordingly, the case is REMANDED for the following action:

1.  A copy of the December 15, 2006 Policy Advisory should be associated with the claims file.

2.  The source for the following: "(4) Benefits under 38 U.S.C. chapters 30, 32 and 35 are payable for licensing or certification tests.  Benefits are not payable under 10 U.S.C. Chapter 1606," should be provided in the record.

3.  The agency of original jurisdiction (AOJ) should adjudicate whether the courses for which reimbursement is claimed would be considered licensing or certification tests under 38 U.S.C.A. § 3452(b).  

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


